Citation Nr: 0413488	
Decision Date: 05/26/04    Archive Date: 06/02/04

DOCKET NO.  03-24 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether the veteran is entitled to the presumptive 
provisions of Public Laws 97-37 and 100-322 based on prisoner 
of war status for 30 days or more.

2.  Entitlement to service connection for malnutrition.

3.  Entitlement to service connection for an ulcer.

4.  Entitlement to service connection for heart disease.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had the following certified service:  Pre war 
status 9/04/41 to 12/07/41; beleaguered 12/08/41 to 4/08/42; 
Missing 4/09/42 to 4/09/42; No casualty status 4/10/42 to 
3/17/45; Status under MPA terminated 3/17/45; Regular PA 
service 3/18/45 to 2/15/46.

This matter comes before the Board of Veterans' Appeals on 
appeal from an April 2002 rating determination of the Manila, 
Republic of the Philippines, Department of Veterans Affairs 
(VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran was not a POW for 30 days or more during his 
recognized active service.

2.  Malnutrition is not of service origin. 

3.  An ulcer is not of service origin.

4.  Any current heart disease is not of service origin. 

5.  PTSD is not of service origin.  


CONCLUSIONS OF LAW

1.  The veteran is not recognized as a former POW for VA 
purposes.  38 C.F.R. §§ 3.1(y), 3.8, 3.9, 3.203 (2003). 

2.  Malnutrition was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).

3.  Heart disease and ulcer disease were not incurred in or 
aggravated by service nor may they be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

4.  PTSD was not incurred in or aggravated by service nor may 
it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 38 C.F.R. §§ 3.156, 3.159.  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Hereinafter 
known collectively as VCAA.

The VCAA is applicable to all claims filed on or after 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the April 2002 rating 
determination, the June 2003 SOC, and the September 2003 SSOC 
informed the appellant of the information and evidence needed 
to substantiate this claim.  In an August 2001 letter, the RO 
informed the veteran of the VCAA.  It specifically notified 
him of VA's duty to notify him about his claim, VA's duty to 
assist in him in obtaining evidence, what the evidence must 
show to establish entitlement, what information was still 
needed from the veteran, what the veteran could do to help 
with his claim, when and where he could send information, and 
where to contact VA if he had any questions.  In September 
2003, the VA again informed the veteran of the VCAA.  It 
specifically notified him of VA's duty to notify him about 
his claim, VA's duty to assist in him in obtaining evidence, 
what information was still needed from the veteran, when and 
where he could send information, and where to contact VA if 
he had any questions.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence. 

As to the issues of entitlement to service connection and the 
necessity for an examination, the Board notes that the 
evidence before the Secretary does not, taking into account 
all information and lay or medical evidence (including 
statements of the claimant), indicate that the disorders at 
issue may be associated with the veteran's active military 
service.  Furthermore, an examination is not required because 
there is no reasonable possibility that an examination would 
aid in substantiating the claim.  See Winters v. West, 12 
Vet. App. 203, 207 (1999), and Soyini v Derwinski, 1 Vet. 
App. 540, 546 (1991), which stand for the proposition that 
the law does not require a useless act.  The Board also notes 
that the medical records which are contained in the claims 
folder are adequate for rating purposes and permit the claim 
to be rated without further examination.  38 C.F.R. 
§ 3.326(b) (2003).  VA has satisfied its duties to notify and 
to assist the appellant in this case.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  In addition to the August 2001 and 
September 2003 letters, the veteran was also notified of the 
VCAA laws and regulations as part of the September 2003 SSOC. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error. 


Recognition as Former POW

38 C.F.R. § 3.203 provides only two methods of accepting 
evidence of service: (1) submission of a document issued by a 
service department or (2) verification of claimed service by 
such a department.  In relation to Philippine service, 
38 C.F.R. § 3.9(a) provides that the period of active service 
for a Regular Philippine Scout or a member of one of the 
regular components of the Philippine Commonwealth Army while 
serving with the Armed Forces of the United States will be 
from (a) the date certified by the Armed Forces as the date 
of enlistment, or date of report for active duty, whichever 
is later, to (b) the date of release from active duty, 
discharge, death,


 or, in the case of a member of the Philippine Commonwealth 
Army, June 30, 1946, whichever was earlier.  Release from 
active duty includes the following: (1) leaving one's 
organization in anticipation of, or due to, capitulation; (2) 
escape from POW status; (3) parole by the Japanese; (4) 
beginning of missing-in-action status; or (5) capitulation on 
May 6, 1942, except that periods of recognized guerrilla 
service or unrecognized guerrilla service under a recognized 
commissioned officer or periods of service in units which 
continued organized resistance against the Japanese prior to 
formal capitulation will be considered a return to active 
duty for the period of such service.

Active service of a regular Philippine Scout or a member of 
the Philippine Commonwealth Army serving with the Armed 
Forces of the United States will include POW status 
immediately following (1) a period of active duty, or (2) a 
period of recognized guerrilla service or unrecognized 
guerrilla service under a recognized commissioned officer.  
In those cases where following release from active duty as 
set forth in 38 C.F.R. § 3.9(a) it is factually found by VA 
that a veteran was injured or killed by the Japanese because 
of anti-Japanese activities or his or her former service in 
the Armed Forces of the United States, such injury or death 
may be held to have been incurred in active service for VA 
purposes.  38 C.F.R. § 3.9(b) (2003).

Guerrilla service is defined as serving as a guerrilla under 
a commissioned officer of the United States Army, Navy, or 
Marine Corps, or under a commissioned officer of the 
Commonwealth Army recognized and cooperating with the United 
States Forces.  Service as a guerrilla by a member of the 
Philippine Scouts or the Armed Forces of the United States is 
considered as service in his or her regular status.  The 
following certifications by the service departments will be 
accepted as establishing guerrilla service: (1) recognized 
guerrilla service, and (2) unrecognized guerrilla service 
under a recognized commissioned officer, only if the 
individual was a former member of the United States Armed 
Forces (including the Philippine Scouts), or the Commonwealth 
Army. Civilians are not recognized as guerrillas.  A 
certification of "Anti-Japanese Activities" will not be 
accepted as establishing guerrilla service.  38 C.F.R. 
§ 3.8(d) (2003).  The active service of a member of irregular 
forces, a "guerrilla," is the period certified by the service 
department.  38 C.F.R. § 3.9(d) (2003).

In VAOPGCPREC 14-94, the General Counsel interpreted 
38 C.F.R. § 3.9(b).  The General Counsel held that, in 
determining the period of active service of a Regular 
Philippine Scout or a member of the Philippine Commonwealth 
Army while serving with the United States Armed Forces under 
38 C.F.R. § 3.9, a service-department certification will be 
controlling as to the date of enlistment or the date of 
report for active duty.  However, the General Counsel also 
held that VA is not bound by a service-department 
certification as to the ending date of such veteran's period 
of active duty.  Specifically, the General Counsel stated 
that VA may include a period spent in a POW status in 
determining a veteran's period of active service, if such 
veteran was detained or interned by the enemy "immediately 
following a period of active duty."  The General Counsel 
indicated that the phrase "immediately following a period of 
active duty" as used in 38 C.F.R. § 3.9(b) may be construed 
as referring to an event following closely after a period of 
active duty, directly related to that duty, and occurred 
before the veteran performed activities not related to active 
military duty.  The General Counsel also noted that, for 
members of the irregular guerrilla forces, the service-
department certification of such a veteran's service is 
controlling.  The General Counsel also held that, in 
determining a period of active service, VA is not bound by a 
service-department finding of pay entitlement under the 
Missing Persons Act.  VAOGCPREC 14-94 (June 8, 1994).

For nonservice-connected or service-connected benefits, 
active service is countable exclusive of a period following 
release from active duty under the circumstances outlined in 
38 C.F.R. § 3.9.  38 C.F.R. § 3.15 (2003).

38 C.F.R. § 3.1(y) defines a former prisoner of war as an 
individual who, while serving in the active military, naval, 
or air service, was forcibly detained or interned in the line 
of duty by an enemy or foreign government, the agents of 
either, or a hostile force.  See 38 U.S.C.A. § 101(32) (West 
2002).  In the case of detention or internment by an enemy 
government or its agents, VA shall accept the findings of the 
appropriate service department that a person was a prisoner 
of war during a period of war, unless a reasonable basis 
exists for questioning it.  However, the provisions of 
38 C.F.R. § 3.1(y)(1) do not require the VA to follow a 
service department's finding that a veteran was not a POW.  
Manibog v. Brown, 8 Vet. App. 465, 468 (1996).  The Board may 
plausibly find that a veteran was not a POW during service if 
service department records do not reflect that he or she was 
a POW and if the dates of alleged POW status in the evidence 
vary considerably.  Id.

38 C.F.R. § 3.1(m), in part, defines in the line of duty as 
during a period of active military, naval, or air service.

If a veteran is a former POW, and if he or she was interned 
or detained for not less than 30 days, certain diseases shall 
be service-connected if manifest to a degree of 10 percent or 
more at any time after discharge or release from active 
military, naval, or air service even though there is no 
record of such disease during service, provided that the 
rebuttable presumption provisions of § 3.307 are also 
satisfied.  See 38 U.S.C.A. § 1112(b) (West 2002); 38 C.F.R. 
§ 3.309(c) (2003).

The United States Army Reserve Components Personnel and 
Administration Center (Center) certified that the veteran had 
the following USAFFE service: beleaguered 12/08/41 to 
4/08/42; Missing 4/09/42 to 4/09/42; No casualty status 
4/10/42 to 3/17/45; Status under MPA terminated 3/17/45; 
Regular PA service 3/18/45 to 2/15/46.  The Center also 
certified that the veteran had no POW status, no missing 
status and no recognized Guerilla service.  It further noted 
that the veteran's name was not listed on POW microfiche.  

On a February 1946 Affidavit of Philippine Army Personnel, 
the veteran was noted to have been called to active duty on 
August 28, 1941; to have been in casual status from August 
29, 1941, to September 2, 1941; to have been inducted into 
the USAFFE on September 3, 1941; to have been with the 71 
Inf, 71 Div. from September 4, 1941, to April 9, 1942; to 
have been a POW from April 10, 1942, to April 14, 1942; to 
have escaped on April 15, 1942; to have been a civilian from 
April 16, 1942, to March 9, 1945; to have been awaiting 
process from March 11, 1945, to March 17, 1945; and to have 
been processed on March 18, 1945.  

In the remarks section, the veteran reported that he had 
lived in the house of D. Q. and helped with the performance 
of all house work during the time period from April 16, 1942, 
to March 9, 1945, when he was in civilian status.  

In a May 2000 statement in support of claim, the veteran 
indicated that he was captured on April 10, 1942, and escaped 
on May 24, 1942.  He reported that he was held captive at 
Camp O'Donnell, Capas, Tarlac, Philippines.  He also provided 
the names of two other individuals whom he indicated were 
held captive with him, A. A. and E. D.  

In conjunction with the veteran's claim, the Center conducted 
a search for the military records of these two individuals.  
A. A. was found to have been a POW from April 9, 1942, to 
September 17, 1942.  E. D. was found to have been a POW from 
April 10, 1942, to September 1, 1942.  There was no 
indication that the veteran was a POW.  

The Board finds that the veteran is not entitled to 
recognition as a POW for VA purposes.

Here, the service department has certified that the veteran 
had no POW status during his recognized service.  Moreover, 
the veteran's name does not appear on the list of names of 
individuals who are recognized as POWs.  Under 38 C.F.R. 
§ 3.1(y)(1), VA shall accept the service department findings 
as to status as a former POW "unless a reasonable basis 
exists for questioning it."

The veteran's assertions that he was imprisoned from April 
10, 1942, to May 24, 1942, are not supported in either the 
findings made by the Center or by the events listed in the 
veteran's February 1946 Philippine Army Personnel Affidavit, 
which he personally signed indicating that the information 
listed was true to the best of his knowledge.

Even if the Board were to accept the information given in the 
February 1946 Philippine Army Personnel Affidavit, it does 
not demonstrate that the veteran was a POW for more than 5 
days.  As the record does not demonstrate that he was a POW 
for a period in excess of 30 days, the veteran has not met 
the eligibility requirements for entitlement to benefits as a 
former POW under Public Laws 97-37 and 100-322.  Hence, the 
Board will address the issues of entitlement to service 
connection for heart disease, an ulcer, malnutrition, and 
PTSD, on direct and, where appropriate, presumptive bases.


Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).

In addition to the above, the pertinent laws and regulations 
provide that peptic ulcer disease and cardiovascular disease 
will be presumed to have been incurred in service if 
manifested to a compensable degree within the presumptive 
time period.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war under the provisions 
of § 3.1(y) of this part and the claimed stressor is related 
to that prisoner-of-war experience, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  This rule was subsequently 
codified at 38 C.F.R. § 3.304(f).

A review of the veteran's records demonstrate that on his 
Affidavit for Philippine Army Personnel, dated and signed by 
the veteran in February 1946, he indicated that he had not 
incurred any wounds or illnesses from December 8, 1941, to 
the time of his signing the affidavit.  

In April 2000, the veteran requested service connection for 
malnutrition, PTSD, an ulcer, and heart disease.  

Treatment records obtained in conjunction with the veteran's 
claim demonstrate that on an April 1998 chest x-ray, the 
veteran was noted to have minimal PTB.  Moderate PTB was 
shown at the time of a February 1999 follow-up chest x-ray.  
At the time of an October 1999 chest x-ray, the veteran was 
again diagnosed as having moderate PTB.  At the time of an 
August 2001 chest x-ray, the veteran was found to have 
moderate, chronic PTB; cardiomegaly; and an atheromatous 
aorta.  In a September 2001 letter, E. A., M.D., reported the 
findings made on the prior chest x-rays.  An August 2001 x-
ray of the veteran's abdomen revealed no demonstrable ulcer 
niche noted on the stomach or the duodenum.  

In a June 2003 letter, the veteran's private physician, C. 
B., M.D., indicated that he had examined the veteran on June 
20, 2003.  He reported that the veteran had complaints of 
arthritis, chest pain and stomach ache.  He further reported 
that the veteran claimed that twenty years ago he had an 
ulcer, heart disease, and malnutrition, for which he 
consulted a physician and "got well".  


Malnutrition

Service connection is not warranted for malnutrition.  On his 
February 1946 Philippine affidavit, the veteran indicated 
that he had had no illnesses since December 1941.  

There are no medical records in the years immediately 
following service which make reference to malnutrition.  
Moreover, the treatment records received in conjunction with 
the veteran's claim make no reference to treatment for 
malnutrition.

The only reference to malnutrition is contained in the June 
2003 statement from Dr. B., wherein he indicated that the 
veteran had reported receiving treatment for malnutrition 20 
years ago and having recovered from it.  Assuming that the 
veteran did receive treatment 20 years ago for malnutrition, 
this would have occurred many years after his release from 
service.  

While the Board is sympathetic to the veteran's beliefs that 
he currently has malnutrition which is related to service, 
he, as a lay person, is not competent to offer opinions on 
medical diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Espiritu v. Derwinski, 2 Vet. App. 482 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).  Moreover, there has been no 
competent medical evidence submitted linking malnutrition to 
the veteran's period of service.  

The Board is sympathetic to the veteran's beliefs; however, 
the preponderance of the evidence shows that any malnutrition 
that the veteran may have had is not related to his period of 
service.  Therefore, service connection is not warranted.


Ulcer

Service connection is not warranted for an ulcer.  On his 
February 1946 Philippine affidavit, the veteran indicated 
that he had had no illnesses since December 1941.  

There are no medical records in the years immediately 
following service which make reference to an ulcer.  
Moreover, the treatment records received in conjunction with 
the veteran's claim reveal that at the time of an August 2001 
abdomen x-ray there was no demonstrable ulcer niche noted on 
the stomach or the duodenum.

While the Board notes that Dr. B. reported that the veteran 
had a stomach ache at the time of the June 2003 examination, 
there were no findings of an ulcer made at that time.  
Moreover, these findings occurred many years after service 
and Dr. B. did not relate the findings to the veteran's 
period of service.  The only reference to an ulcer is 
contained in the June 2003 statement from Dr. B., wherein he 
indicated that the veteran had reported receiving treatment 
for an ulcer 20 years ago and stated that he had recovered 
from it.  Assuming that the veteran did receive treatment 20 
years ago for an ulcer, this would have occurred many years 
after his release from service.  

While the Board is sympathetic to the veteran's beliefs that 
he currently has an ulcer which is related to service, he, as 
a lay person, is not competent to offer opinions on medical 
diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Espiritu and Moray. 

The Board is sympathetic to the veteran's beliefs; however, 
the preponderance of the evidence shows that any ulcer 
disease that the veteran may have had is not related to his 
period of service.  Therefore, service connection is not 
warranted.




Heart Disease

Service connection is not warranted for heart disease.  On 
his February 1946 Philippine affidavit, the veteran indicated 
that he had had no illnesses since December 1941.  

There are no medical records in the years immediately 
following service which make reference to heart disease.  

Treatment records obtained in conjunction with the veteran's 
claim demonstrate that at the time of an August 2001 chest x-
ray, the veteran was found to have moderate chronic PTB; 
cardiomegaly; and an atheromatous aorta.  In his June 2003 
letter, Dr. B. indicated that the veteran had complaints of 
chest pain on examination.  He further noted that the veteran 
claimed that twenty years ago he had heart disease, for which 
he consulted a physician and "got well."

While the Board notes that the veteran was found to have 
cardiomegaly on an August 2001 chest x-ray, these findings 
occurred many years after service.  Moreover, there has been 
no competent medical evidence submitted relating any current 
heart disease to the veteran's period of service.  The Board 
observes that Dr. B., in his June 2003 letter, indicated that 
the veteran had reported receiving treatment for heart 
disease 20 years ago.  Assuming that the veteran did receive 
treatment 20 years ago for a heart disease, this would have 
occurred many years after his release from service.  

While the Board is sympathetic to the veteran's beliefs that 
he currently has heart disease which is related to service, 
he, as a lay person, is not competent to offer opinions on 
medical diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Espiritu and Moray.

The Board is sympathetic to the veteran's beliefs; however, 
the preponderance of the evidence shows that any heart 
disease that the veteran has is not related to his period of 
service.  Therefore, service connection is not warranted.


PTSD

Service connection is not warranted for PTSD.  On his 
February 1946 Philippine affidavit, the veteran indicated 
that he had had no illnesses since December 1941.  

There have also been no medical records submitted 
demonstrating treatment for PTSD or any other psychiatric 
disorder. 

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that the VA's and the United States Court of 
Appeals for Veterans Claims interpretation of section 1110 of 
the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed); See also, Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) ; Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992).  

The objective medical findings demonstrate that the veteran 
does not currently have any type of psychiatric disorder, 
including PTSD. 

As to the veteran's beliefs that he currently has PTSD, the 
Board notes that  he is not qualified to render an opinion as 
to whether he currently has PTSD and whether that condition 
is related to service.  See Espiritu.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.




Application of 38 U.S.C.A. § 1154

Although 38 U.S.C.A. § 1154 does not establish service 
connection for a particular disability of a combat veteran, 
it aids the combat veteran by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  See Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996) (noting that § 1154(b) "does not create a statutory 
presumption that a combat veteran's alleged disease or injury 
is service-connected", but "considerably lighten[s] the 
burden of a veteran who seeks benefits for an allegedly 
service-connected disease or injury and who alleges that the 
disease or injury was incurred in, or aggravated by, combat 
service.")

Essentially, while 38 U.S.C.A. § 1154 provides a factual 
basis upon which a determination can be made that a 
particular disease or injury was incurred or aggravated in 
service, it does not provide a basis to link etiologically 
any current diabetes mellitus or venous insufficiency to his 
period of service.  See Libertine v. Brown, 9 Vet. App. 521, 
524 (1996).  There has been no competent evidence submitted 
linking any current claimed disorder to the veteran's period 
of service.


ORDER

The veteran is not entitled to the presumptive provisions of 
Public Laws 97-37 and 100-322 based on prisoner of war status 
for 30 days or more.

Service connection for malnutrition is denied.

Service connection for an ulcer is denied.

Service connection for heart disease is denied.



Service connection for PTSD is denied.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



